Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.1 Filed 10/30/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

FISHER SAND AND GRAVEL
COMPANY, a Michigan Corporation
Plaintiff,
Vv. Case No: 20-cv-
CENTRAL STATES, SOUTHEAST

AND SOUTHWEST AREAS PENSION
FUND

Hon. Thomas L. Ludington

and

CHARLES A. WHOBREY, GEORGE J.
WESTLEY, GARY DUNHAM, TREVOR
LAWRENCE, GARY F. CALDWELL,

and ROBERT WHITAKER,

in their Capacity as Trustees, and,

THOMAS C. NYHAN, in his Capacity as
Executive Director, of the Central States,
Southeast and Southwest Areas Pension Fund

Defendants,
and

GENERAL TEAMSTERS LOCAL UNION
NO. 406

C7) Cr COP COP 40>? COD 60D Sr? WOr COD (OD? Wr OO? SOD? COD UD 60D 6? WORD COD COD 60> 60D COD LD OD COD LOD (OD COD

Required Party.

 

COMPLAINT FOR DECLARATORY JUDGMENT

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | f (989) 792-7725 | www.masudlaborlaw.com
Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.2 Filed 10/30/20 Page 2 of 12

I. NATURE OF THE CASE

Fisher Sand and Gravel Company (“Fisher” or the “Company”), by and
through the undersigned attorneys, brings this action to obtain a judgment declaring
that Fisher terminated its contractual obligation to contribute to the Central States,
Southeast and Southwest Areas Pension Fund (the “Fund”). For relevant purposes,
Fisher’s contractual obligation to contribute to the Fund stemmed from a 2015-2018
collective bargaining agreement (the “2015 CBA”) between Fisher and the General
Teamsters Local Union No. 406 (the “Union”). After the 2015 CBA was terminated,
Fisher and the Union entered into a one-year collective bargaining agreement, which
covered terms and conditions of employment for 2018-2019 (the “2018 CBA”). The
2018 CBA was terminated in mid-2019, and Fisher and the Union thereafter engaged
in good faith collective bargaining negotiations.

In August 2020, Fisher and the Union executed a new CBA with a term of
2020-2022 (the “2020 CBA”). The 2020 CBA terminated Fisher’s obligation to
make pension contributions to the Fund. Despite receiving a copy of the fully
executed 2020 CBA, and the 2018 CBA having been terminated, the Fund contends
that Fisher must continue to make pension contributions to the Fund. Contrary to

Supreme Court precedent!, the Fund asserts the right to enforce the 2018 CBA

 

' M & G Polymers USA, LLC v. Tackett, 574 U.S. 427, 441-42 (2015) (stating that
contractual obligations in a bargaining agreement ordinarily end upon termination of agreement).

2

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | f (989) 792-7725 | www.masudlaborlaw.com
Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.3 Filed 10/30/20 Page 3 of 12

beyond its termination. The Fund’s stance is untenable because it ignores the fact
that the 2018 CBA was terminated in accordance with its terms and, thus, lacks
future force or effect. In making demand for future contributions based on its
erroneous position, the Fund places Fisher at risk of liability for past and future
contributions.

II. PARTIES

1. Fisher is an employer within the meaning of the Labor Management
Relations Act (““LMRA”), 29 U.S.C. § 141 et seg., and the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1001 et seg.
Fisher maintains its headquarters at 3701 Contractor Drive, Midland, Michigan.

2. Central States, Southeast and Southwest Areas Pension Fund is a
multiemployer pension plan within the meaning of ERISA §§ 3(2), (3), and (37), 29
U.S.C. §§ 1002(2), (3), and (37). The Fund maintains its headquarters in Des
Plaines, Illinois.

3. Charles H. Whobrey, George J. Westley, Gary Dunham, Trevor
Lawrence, Gary F. Caldwell, and Robert Whitaker are the Trustees of the Fund.
Thomas C. Nyhan is the Executive Director of the Fund.

4. General Teamsters Local Union No. 406 is a labor organization within
the meaning of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 141

et seq., and an employee organization within the meaning of ERISA, 29 U.S.C. §

3

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | f (989) 792-7725 | www.masudlaborlaw.com
Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.4 Filed 10/30/20 Page 4 of 12

1001 et seq. Its headquarters are located in Saginaw, Michigan. The Union is joined
as a required party under Fed. R. Civ. P. 19.

Ht. JURISDICTION AND VENUE

» This Court has jurisdiction pursuant to 28 U.S.C. § 1331; Section 301
of the LMRA, 29 U.S.C. § 185; and Sections 502(e)(1) and 4301(a)(1) of ERISA,
29 U.S.C. §§ 1132(e)(1) and 1451(a)(1). The Court is authorized to enter declaratory
relief pursuant to 28 U.S.C. § 2201.

6. Venue is proper in the Eastern District of Michigan under Section
502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), because the Fund may be found in this
district through its administration of benefits to participants located in this district
and its receipt of contributions from employers located in this district. Simply stated,
the Fund conducts business within the State of Michigan and this district.

7. Venue is also proper under 28 U.S.C. § 1391(b)(2) because the events
giving rise to this action are substantially connected to this district. Specifically, the
operations of Fisher giving rise to any claimed obligation to contribute to the Fund
substantially occurred in this district, the contributions claimed to be owed would be
paid from this district, and the facts giving rise to the Fund’s claim that future
contributions are owed substantially occurred in this district, including the
negotiation, execution, and performance of the bargaining agreement giving rise to

this dispute.

4

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | f (989) 792-7725 | www.masudlaborlaw.com
Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.5 Filed 10/30/20 Page 5 of 12

IV. BACKGROUND

8. In 2015, Fisher and the Union entered into a collective bargaining
agreement with an effective date of June 1, 2015 (the “2015 CBA”). A true and
correct copy of the 2015 CBA is attached as Exhibit 1.

9. Article 17 of the 2015 CBA provided that Fisher would make
contributions to the Fund for “each employee covered by the [2015 CBA] who is on
the regular seniority list” unless otherwise specified.

10. The duration of the 2015 CBA is addressed in Article 38. Section 1 of
Article 38 provides that the 2015 CBA shall be “in full force and effect from June 1,
2015, to and including May 31, 2018, and shall continue in full force and effect year
to year thereafter unless written notice of desire to cancel or terminate the Agreement
is served by either party upon the other at least sixty (60) days prior to the date of
expiration.”

11. Section 3 of Article 38 further provides that in the event notice of
termination of the 2015 CBA is provided less than sixty days prior to the 2015
CBA’s termination date or automatic renewal date, then “the expiration date of this
Agreement shall be the sixty-first (61st) day following such notice.”

12. On March 2, 2018, Fisher, through its counsel, provided notice of
contract termination to the Union terminating the 2015 CBA. Fisher, through its

counsel, also filed with the Federal Mediation and Conciliation Service, and the

5

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | f (989) 792-7725 | www.masudlaborlaw.com
Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.6 Filed 10/30/20 Page 6 of 12

Michigan Department of Licensing & Regulatory Affairs, Bureau of Employment
Relations, a Notice to Mediation Agencies confirming that the 2015 CBA had been
terminated. A true and correct copy of the foregoing correspondence is attached as
Exhibit 2.

13. Thereafter, Fisher and the Union entered a memorandum of
understanding, which extended the 2015 CBA for a period of one year (with some
modification thereto). The memorandum of understanding was executed by Fisher
and the Union in the summer of 2018 and set terms and conditions of employment
through May 31, 2019. Hereinafter, the memorandum of understanding, as
incorporated by reference with the 2015 CBA, is referred to as the 2018 CBA. The
2018 CBA is attached as Exhibit 3.

14. On April 30, 2019, Fisher, through its counsel, provided notice to the
Union of its intent to terminate the 2018 CBA. Fisher, through its counsel, also filed
with the Federal Mediation and Conciliation Service, and the Michigan Department
of Licensing & Regulatory Affairs, Bureau of Employment Relations, a Notice to
Mediation Agencies. A true and correct copy of the foregoing correspondence is
attached as Exhibit 4.

15. On July 15, 2020, a new collective bargaining agreement became

effective between Fisher and the Union (the “2020 CBA”). The 2020 CBA

6

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | f (989) 792-7725 | www.masudlaborlaw.com
Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.7 Filed 10/30/20 Page 7 of 12

terminated Fisher’s obligations to the Fund. A true and correct copy of the 2020
CBA is attached as Exhibit 5.

16. On August 5, 2020, Fisher, through its counsel, notified the Fund by
letter that Fisher and the Union had ratified the 2020 CBA and that the 2020 CBA
terminated Fisher’s obligation to make contributions to the Fund. Fisher’s letter
included a copy of the section from the 2020 CBA eliminating Fisher’s obligation
to make contributions to the Fund. A true and correct copy of Fisher’s August 5,
2020, letter to the Fund is attached as Exhibit 6.

17. On September 15, 2020, Fisher through its counsel, notified the Fund
by letter that Fisher and the Union had executed the 2020 CBA. Fisher’s letter
informed the Fund that the execution of the 2020 CBA ended Fisher’s obligation to
contribute to the Fund. A true and correct copy of Fisher’s September 15, 2020,
letter is attached as Exhibit 7.

18. Fisher’s correspondence to the Fund regarding the ratification and
execution of the 2020 CBA comports with the requirements set forth in the Trust
Agreement for Central States, Southeast and Southwest Areas Pension Fund, as
Amended through April 1, 2016 (the “Fund Trust Agreement”). The Trust

Agreement provides in Article III, Section 1 that an employer’s obligation to make

contributions to the Fund “shall continue . . . after termination of the collective
bargaining agreement until the date the Fund receives from the Employer... a
7

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | £ (989) 792-7725 | www.masudlaborlaw.com
Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.8 Filed 10/30/20 Page 8 of 12

collective bargaining agreement signed by both the Employer and the Union that
eliminates the duty to contribute to the Fund... .” Fisher provided the Fund with a
copy of the 2020 CBA via its September 15, 2020, letter.

19. On October 7, 2020, the Fund responded by letter to Fisher’s
correspondence. A true and correct copy of the Fund’s October 7, 2020, letter is
attached as Exhibit 8.

20. In its October 7, 2020, letter, the Fund does not agree that Fisher’s
obligation to make contributions has ceased. The Fund basis its position on three
arguments. First, it asserts that the 2018 CBA requires Fisher to make contributions
through at least May 31, 2023. Second, it asserts that the 2020 CBA could not
eliminate Fisher’s duty to contribute to the Fund without the Fund’s consent. Third,
it contends that third-party beneficiary law supports its position that Fisher’s
obligation to contribute to the Fund could not be changed by Fisher and the Union
without the Fund’s consent.

21. Each of the Fund’s arguments claiming that Fisher must continue to
make contributions through at least May 31, 2023, is incorrect and unsustainable.
First, its claim that the 2018 CBA imposes an obligation on Fisher to contribute to

the Fund through at least May 31, 2023 fails because the 2018 CBA was properly

8

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | f (989) 792-7725 | www.masudlaborlaw.com
Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.9 Filed 10/30/20 Page 9 of 12

terminated.? As such, the 2018 CBA cannot obligate Fisher to make future
contributions to the Fund.’

22. The Fund’s second argument—that the 2020 CBA could not eliminate
Fisher’s duty to contribute to the Fund without the Fund’s consent—fails for similar
reasons. The Fund basis its argument on Article III, Section 7(a) of the Trust
Agreement. By its own terms, however, and in accordance with established law,
Fisher’s obligation to abide by the Fund’s Trust Agreement ceased once the 2018
CBA expired and the 2020 CBA took effect.

23. Finally, the Fund is incorrect in its contention that it holds third-party
beneficiary rights under common law that prevented Fisher and the Union from
eliminating Fisher’s obligation to contribute to the Fund without the Fund’s consent.
Again, the 2018 CBA was terminated and expired. Accordingly, Fisher and the
Union had the unfettered right to negotiate a new collective bargaining agreement
that eliminated any obligation on the part of Fisher to continue to contribute to the

Fund.

 

? Alternatively, the 2018 CBA expired by its own terms in 2019, as it was, on its face, an
agreement of one year in duration only, or was later terminated by the parties upon its stated
expiration.

3 This Court has previously held that a collective bargaining agreement includes related
memorandum of understanding and that such memorandum of understanding are incorporated into
and made part of a bargaining agreement. See Bauer v. Cnty. of Saginaw, 111 F. Supp. 767, 780-
81 (E.D. Mich. 2015).

9

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | f (989) 792-7725 | www.masudlaborlaw.com
Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.10 Filed 10/30/20 Page 10 of 12

COUNT I: DECLARATORY JUDGMENT

24. Fisher repeats and incorporates by reference the allegations of
paragraphs 1-23 of the Complaint as if set forth fully herein.

25. Fisher brings this claim for declaratory judgment under Fed. R. Civ. P.
57 and 28 U.S.C. §§ 2201, 2202.

26. By its October 7, 2020, letter, the Fund has demanded past and future
contributions from Fisher and asserted that Fisher is obligated to contribute to the
Fund until at least May 31, 2023. The Fund’s demands and assertions expose Fisher
to, among other things, coercive action by the Fund under Section 301 of the LMRA,
29 U.S.C. § 185 and/or Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132, 1145.

27. The Fund has asserted that it has the authority to require continued
contributions to the Fund by Fisher despite the fact that (a) the only sources of any
such obligation, the 2015 CBA and the 2018 CBA, had been terminated, (b) the 2020
CBA negotiated and agreed to by Fisher and the Union does not require
contributions, and (c) the Fund has been notified of the foregoing in accordance with
the Trust Agreement.

28. Section 515 of ERISA, 29 U.S.C. § 1145, requires an employer to
contribute to a multiemployer pension fund pursuant to the provisions of an

applicable collective bargaining agreement or multiemployer plan.

10

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | f (989) 792-7725 | www.masudlaborlaw.com
Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.11 Filed 10/30/20 Page 11 of 12

29. Contrary to the position of the Fund, Fisher does not interpret the 2018
CBA as requiring it to make past of future contributions to the Fund because the
agreement has been properly terminated.

30. The direct parties to a collective bargaining agreement have the right to
determine the terms and meaning of their agreement, so long as the parties comply
with applicable labor laws in the negotiation of that agreement. Where the direct
parties to a collective bargaining agreement agree that the agreement does not
require contributions to a multiemployer pension fund, that fund cannot impose its
own view on the parties’ right to determine their agreement.

31. To the extent that the Fund is demanding that Fisher make contributions
to the Fund after the 2020 CBA was submitted to the Fund, which contributions are
governed by the terms of the CBA, Fisher is entitled under 29 U.S.C. § 185, and/or
under the common law of ERISA, to a judicial interpretation of its collective
bargaining obligations to contribute or not to the Fund, and a declaration that it is
not in breach of its collective bargaining obligations with respect to such
contributions.

32. The Fund has demanded that Fisher acknowledge that it owes future
contributions to the Fund; such demand exposes Fisher to contribution claims and
delinquent contribution penalties and assessments if it does not acquiesce to the

demand.

11

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | f (989) 792-7725 | www.masudlaborlaw.com
Case 1:20-cv-12926-GAD-PTM ECF No. 1, PagelD.12 Filed 10/30/20 Page 12 of 12

33. An actual and justiciable controversy exists between the parties which
the Court can resolve with finality by declaring the parties’ rights.
WHEREFORE, Fisher demands judgment in its favor and requests the
following relief:
(a) A declaratory judgment in its favor that it is no longer required to
contribute to the Fund; and
(b) Anaward of reasonable attorneys’ fees and costs;

Respectfully submitted,

/s/Joshua J. Leadford

David John Masud (P37219)
dmasud@masudlaborlawgroup.com
Joshua J. Leadford (P75335)
jleadford@masudlaborlawgroup.com
MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard
Suite 1

Saginaw, Michigan 48603
989.792.4499 (telephone)
989.792.7725 (facsimile)

 

 

Attorneys for Plaintiff
Fisher Sand and Gravel Company

12

MASUD LABOR LAW GROUP
4449 Fashion Square Boulevard, Suite 1 | Saginaw, Michigan 48603 | p (989) 792-4499 | f (989) 792-7725 | www.masudlaborlaw.com
